                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-6167-DOC (SP)                                            Date   August 8, 2019
 Title            Michael R. Spengler v. Pomona Superior Court of L.A. County, et al.




 Present: The Honorable          Sheri Pym, United States Magistrate Judge
           Kimberly I. Carter                                  None                              None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                         None Present                                          None Present
 Proceedings:                 (In Chambers) Order to Show Cause Why Petition Should Not be
                              Dismissed

       On July 17, 2019, petitioner Michael R. Spengler, a California state pretrial
detainee, filed a Petition for Writ of Error Coram Vobis or Coram Nobis (“Petition”).
Petitioner seeks relief from a “homicide gun case” from 2013 or 2014, for which he is no
longer in custody. Petitioner also states he seeks relief on the grounds of insanity, a
coerced guilty plea, a third-party confession, and the lack of a search warrant. The court
has reviewed the Petition and finds it suffers from the deficiencies discussed below. As
such, the court now orders petitioner to show cause on or before September 5, 2019 why
the case should not be dismissed.

        First, as a state pretrial detainee, petitioner may not obtain relief in this federal
court from the state court judgment against him by way of a coram vobis or coram nobis
petition. Common law writs such as audita querela, coram nobis, and coram vobis
“survive ‘only to the extent that they fill “gaps” in the current systems of postconviction
relief.’” Carrington v. U.S., 503 F.3d 888, 890 (9th Cir. 2007) (citation omitted).
“Coram nobis relief is not available in federal court to attack a state court conviction.”
Casas-Castrillion v. Warden San Diego, Correctional Facility, 265 Fed. Appx. 539 (9th
Cir. 2008). A “[coram nobis] writ may be issued by a federal court only with respect to a
federal criminal sentence.” Brandon v. Los Angeles County Superior Court, 2015 WL
1541567, at *2 (C.D. Cal. Apr. 2, 2015) (citing Yasui v. U.S., 772 F.2d 1496, 1498 (9th
Cir. 1985)); see also Hensley v. Municipal Court, 453 F.2d 1252, 1252 n.2 (9th Cir.
1972) (“We are unable to treat this [habeas] petition as one seeking coram nobis relief
because [the petitioner] seeks to challenge a state court proceeding in federal court.
Coram nobis lies only to challenge errors occurring in the same court.”), reversed on
other grounds, 411 U.S. 345, 93 S. Ct. 1571, 36 L. Ed. 2d 294 (1973).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-6167-DOC (SP)                                        Date       August 8, 2019
 Title          Michael R. Spengler v. Pomona Superior Court of L.A. County, et al.

        Here, the United States Code explicitly provides that state prisoners may seek
relief from a state court judgment by filing a petition for writ of habeas corpus in federal
court. See 28 U.S.C. § 2254(a). Moreover, although federal courts retain the power to
grant common law writs in certain circumstances to persons convicted in federal court,
they lack jurisdiction to issue such writs with respect to state court criminal judgments.
Rawlins v. Kansas, 714 F.3d 1189, 1196 (10th Cir. 2013); see also Garner v. California,
2012 WL 7059822, at *3 (C.D. Cal. Aug. 31, 2012) (“As the Petition challenges a
California state court conviction and sentence, coram nobis relief is unavailable in this
federal court.”). Thus, if petitioner wishes to seek relief from his state court conviction
in this federal court, he may only do so through a habeas petition filed under 28 U.S.C.
§ 2254. See Brandon, 2015 WL 1541567, at *2 (finding court had no power to grant
coram nobis relief to petitioner’s state conviction because his federal remedy was
provided by 28 U.S.C. § 2254).

       While the court may construe the Petition as a petition for a writ of habeas corpus,
a petitioner may seek habeas relief under 28 U.S.C. § 2254 only if he is contending he is
in custody in violation of the Constitution or laws or treaties of the United States. The
Supreme Court has interpreted § 2254(a) “as requiring that the habeas petitioner be ‘in
custody’ under the conviction or sentence under attack at the time his petition is filed.”
Maleng v. Cook, 490 U.S. 488, 490-91, 109 S. Ct. 1923, 104 L. Ed. 2d 540 (1989).
Although the petitioner need not necessarily be physically confined in order to file a
habeas petition, he must still be under a criminal sentence that has not yet expired, such
as on parole. Id. at 491-92.

      Here, petitioner states he is no longer in custody since he took a deal, under which
he served one year and six months at Wasco State Prison. Petitioner also states his
parole related to this case “expired.” Therefore, it appears construing the Petition as a
§ 2254 habeas petition would be futile. See Siddiqi v. Supreme Court of California,
2019 WL 1045130, at *2 (C.D. Cal. Mar. 4, 2019) (finding that if the court were to
construe the coram nobis petition as a habeas petition, the petition would have to be
dismissed because the petitioner had not shown he was in custody).

       Lastly, the court notes it also cannot construe the Petition as a habeas petition
because such a petition must name as respondent the state officer who has custody of the
petitioner. Rumsfeld v. Padilla, 542 U.S. 426, 434-35, 124 S. Ct. 2711, 159 L. Ed. 2d
513 (2004); 28 U.S.C. § 2242; Rule 2(a) of the Rules Governing Section 2254 Cases in
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-6167-DOC (SP)                                        Date       August 8, 2019
 Title          Michael R. Spengler v. Pomona Superior Court of L.A. County, et al.

the United States District Courts (“If the petitioner is currently in custody under a state-
court judgment, the petition must name as respondent the state officer who has
custody.”). Thus, “[t]he default rule is that the proper respondent is the warden of the
facility where the prisoner is being held . . . .” Rumsfeld, 542 U.S. at 435; accord
Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994) (as amended May
18, 1994) (the proper respondent to the habeas petition is “typically . . . the warden of the
facility in which the petitioner is incarcerated”). The Ninth Circuit has held that the
“[f]ailure to name the correct respondent destroys personal jurisdiction.” Ortiz-Sandoval
v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as amended May 8, 1996); see also Stanley,
21 F.3d at 360. Given petitioner is no longer in custody for this conviction, it appears he
cannot name the respondent who has custody of him. But again, it is precisely because
he is no longer in custody on the conviction he seeks to challenge that he may not obtain
relief under 28 U.S.C. § 2254.

      Accordingly, petitioner is ORDERED TO SHOW CAUSE by September 5, 2019
why the Petition should not be dismissed.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 3 of 3
